Citation Nr: 9917276	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from October 29, 1954, to 
January 5, 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1991 RO rating decision that denied nonservice-
connected disability pension.  The veteran submitted a notice 
of disagreement in July 1991, and the RO issued a statement 
of the case in September 1991.  The veteran submitted a 
substantive appeal in March 1992.  All subsequent ratings by 
the RO denied the requested benefits.


FINDING OF FACT

The veteran had active service from October 29, 1954, to 
January 5, 1955; he was not discharged from service for a 
service-connected disability, and at the time of discharge 
from service he did not have a service-connected disability 
that warranted a discharge for a medical disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected disability pension are not met.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.314 (1998).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 29, 1954, to 
January 5, 1955, during the Korean Conflict.

Service medical records show that the veteran suffered 
asthmatic attacks within the first few weeks following his 
enlistment in the service, and he was hospitalized for an 
evaluation.

A December 1954 Medical Board report noted that the veteran's 
asthma condition existed prior to service and that it was not 
aggravated by service.  The veteran was honorably discharged 
on January 5, 1955, as being physically unfit for duty.

The veteran's original claim for service connection for an 
asthma condition was denied by the RO in 1955 on the basis 
that asthma was not shown on a recent medical examination.  
Upon reopening of the veteran's claim in 1967, the RO denied 
service connection for an asthma condition on the basis that 
the veteran's asthma pre-existed service and was not 
aggravated therein.

RO rating decisions in September 1983 and in June 1991 denied 
entitlement to non-service-connected disability pension on 
the basis that the veteran's disabilities were not shown to 
prevent gainful employment.  In August 1991, the RO reviewed 
the veteran's claims folder and certified that the September 
1983 and June 1991 rating decisions contained clear and 
unmistakable error.  Corrective action was then taken.  The 
record shows that basic eligibility to non-service-connected 
disability pension was still denied to the veteran, but that 
the proper reason for denial was that the veteran had less 
than 90 days of active duty and that he had not been 
discharged for a service-connected disability.  All 
subsequent ratings by the RO continued to deny basic 
eligibility to non-service-connected disability pension.


B.  Legal Analysis

Non-service-connected disability pension may be paid to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  A veteran meets the 
service requirements if he served in the active military, 
naval, or air service:
	
(1)  For 90 days or more during a period 
of war;
 
(2)  During a period of war and was 
discharged or released from such service 
for a service-connected disability or had 
at the time of separation from service a 
service-connected disability which would 
have warranted a discharge for 
disability;
 
(3)  For a period of 90 consecutive days 
or more and such period began or ended 
during a period of war; or
 
(4)  For an aggregate of 90 days or more 
and two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.314(b) 
(1998).
 
Official copies of the veteran's service documents show that 
he had less than 90 days of active service during the Korean 
Conflict, a recognized period of war.  38 C.F.R. § 3.2 
(1998).  The veteran does not contend that he had additional 
or previous military service other than that reflected in 
this decision.  The Board notes that the United States Court 
of Appeals for Veterans Claims has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992). 

Nor does the evidence of record show that the veteran was 
discharged or released from service prior to the 90-day 
period because of a service-connected disability, or that he 
had a service-connected disability at the time of discharge 
that would have warranted a discharge for disability.  
Service medical records show that the veteran was honorably 
discharged for unsuitability due to a condition that existed 
prior to his entry into service and that was not aggravated 
by active service.  The Board notes that service connection 
is not in effect for the veteran's asthma condition.  
38 C.F.R. § 3.303(c).  While the veteran contends that his 
disabilities have worsened over time and has submitted 
medical evidence of additional disabilities, none of his 
disabilities is service-connected.  Based on the foregoing, 
the veteran lacks basic eligibility for pension.

Since the requisite service is not shown, there is no need 
for the Board to determine whether the veteran meets the 
other eligibility requirements to establish pension benefits.

The evidence shows that the veteran does not meet the legal 
criteria for basic eligibility for nonservice-connected 
disability pension.  Thus, his claim is denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).
 

ORDER

The claim for basic eligibility for non-service-connected 
disability pension is denied for lack of legal merit.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

